Exhibit 10.15

 

COMPENSATION AND BENEFITS SUMMARY

FOR NON-EMPLOYEE DIRECTORS

 

COMPENSATION

 

 

 

 

 

Retainers

 

An annual retainer of $235,000 is paid in quarterly installments at the end of
each full quarter. Payments are prorated for partial calendar quarters served.
At least $120,000 of the annual Board retainer must be deferred into the
Directors’ Deferred Income Plan stock unit account. Committee chairpersons are
paid an additional annual retainer, as follows: Audit, $15,000; Nominating and
Corporate Governance, $10,000; and Organization and Compensation, $12,500. The
Lead Director is paid an additional $25,000 annual retainer. Audit Committee
members (including the Audit Committee chairperson) are paid an additional
$15,000 annual retainer. The additional retainers are paid in quarterly
installments at the end of each full quarter, and payments are prorated for
partial calendar quarters served.

 

 

 

 

 

(See full text of the Deferred Income Plan for Non-Employee Directors.)

 

 

 

Meeting Fees

 

There are no fees payable for attendance at any Board or committee meetings.

 

 

 

One-Time Restricted
Stock Grant

 

A grant of 2,000 restricted shares of Common Stock under the Textron Inc. 2015
Long-Term Incentive Plan is made to non-employee Directors upon joining the
Board.

 

 

 

DEFERRED INCOME PLAN

 

 

 

 

 

 

 

In addition to the required deferral into the stock unit account of $120,000 of
the annual Board retainer, any percentage of the balance of the Board retainer
or any percentage of the additional retainers may be deferred into either the
stock unit account or an interest bearing account.

 

 

 

OTHER

 

 

 

 

 

Expenses

 

Reasonable travel, lodging and incidental expenses in connection with meetings
are reimbursed.

 

 

 

Matching
Gift Program

 

The Textron Charitable Trust will match Director contributions from a minimum
gift of $25 to an aggregate maximum of $7,500 annually to any mix of cultural,
educational, environmental or hospital institutions on a $1 for $1 basis.

 

 

 

Directors’ Charitable
Award Program

 

[Closed to New Participants as of January 1, 2004]

 

--------------------------------------------------------------------------------